DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-2, 4-8 and 10-12 are pending.
	Claims 3 and 9 are cancelled.
	Claims 1-2, 4 and 10-12 are amended.
	Claims 1-2, 4-8 and 10-12 are being examined as follow:

Claim Objections
Claims 1-2, 4-8 and 10-12  objected to because of the following informalities:  
In claim 1: 
The limitation “…at least one of the first electrode coolant path or the second electrode coolant path and to stop or reduce backflow…” in line 14-15 should change to “…at least one of the first electrode coolant path or the second electrode coolant path, and to stop or reduce backflow…”.
The term “may be” in line 22 should change to “is”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (EP1669154A1 previously cited), in view of Harrington et al (US8820351 previously cited). 
Regarding claim 1, Bernard discloses a method for cooling a plurality of welding electrodes on a welding apparatus (refer to Bernard EP1669154A1 Fig shown below), the method comprising: 
allowing liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) to flow through a supply path (inlet pipe #28) to a first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) to cool a first welding electrode (electrode holder #18 or #20) and to a second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) to cool a second welding electrode (electrode holder #18 or #20), the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a first supply-side segment (inlet upstream portion one of the #26) between the supply path (inlet pipe #28) and the first welding electrode (electrode holder #18 or #20), the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a first return-side segment (downstream outlet portion #30) between the first welding electrode (electrode holder #18 or #20) and a return path (exhaust pipe #32), the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a second supply-side segment (inlet upstream portion one of the #26) between the supply path (inlet pipe #28) and the second welding electrode (electrode holder #18 or #20), the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) having a second return-side segment (downstream outlet portion #30) between the second welding electrode (electrode holder #18 or #20) and the return path (exhaust pipe #32), the supply path (inlet pipe #28) being coupled via a first y-connector (refer to “first y-connector” annotated in fig shown below) to the first supply-side segment (inlet upstream portion one of the #26) and to the second supply-side segment (inlet upstream portion one of the #26), the return path (exhaust pipe #32) being coupled via a second y-connector (refer to “second y-connector” annotated in fig shown below) to the first return-side segment (downstream outlet portion #30) and the second return-side segment (downstream outlet portion #30); 
pilot distributors #58, stop valve #66 and stop valve #70) to stop or reduce the flow of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) from the supply path (inlet pipe #28) through at least one of the first electrode coolant path or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) and to stop or reduce backflow of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) from the return path (exhaust pipe #32) through at least one of the first electrode coolant path  or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30), at least one valve of the three or more valves (pilot distributors #58, stop valve #66 and stop valve #70) being coupled in one of the first electrode coolant path  or the second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30); and 
a generation of a suction force (refer to Bernard reference of “vacuum” in paragraph 0009, and the vacuum generated by double chamber cylinder #36) by a first drawback apparatus (double chamber cylinder #36) sufficient to draw at least a portion of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) away from a gap (refer to Bernard reference of “opening” in paragraph 0005) formed when the one of the first welding electrode or the second welding electrode (electrode holder #18 or #20) has at least partially detached (refer to Bernard paragraph 0007 for utilizing the “suction force” to prevent leak of fluid), wherein a volume (double chamber cylinder #36’s volume) of the liquid coolant that may be drawn into the first drawback apparatus (double chamber cylinder #36) is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path (refer to Bernard paragraph 0008, “a feature of the invention lies in the mode of cooperation of the suction means and the cooling duct of the clamp which allows to extract at least a portion of the heat transfer fluid contained in the cooling duct which is wish to remove the electrode”).

    PNG
    media_image1.png
    912
    613
    media_image1.png
    Greyscale

Bernard further discloses a cross-sectional area of at least one of the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the first welding electrode (electrode holder #18 ) or second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the second welding electrode (electrode holder #20) (it is noted that Bernard’s electrode coolant paths have a cross-sectional area adjacent to respective welding electrode inherently).
However, Bernard does not disclose a cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is configured to allow surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus.
Harrington discloses utilizing the coolant’s surface tension and the diameter size of hole/port to prevent escape of the liquid coolant that is not in the electrode coolant paths (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”) (it is noted that Harrington’s teaching indicated the configuration of  “smaller diameter” in holes/ports enable the coolant’s surface tension to prevent leakage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard’s method with the teaching of utilizing the coolant’s surface tension and the diameter size of hole/port to prevent escape of the liquid that is not in the electrode coolant paths, as taught by Harrington, in order to prevent the loss of coolant (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”).

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (EP1669154A1 previously cited), in view of Harrington et al (US8820351 previously cited), and further in view of Brown et al (US6359249B1 previously cited).
Regarding claim 2, the modification of Bernard and Harrington discloses substantially all the features as set forth in claim 1 above. Bernard further discloses wherein the three or more valves (pilot distributors #58, stop valve #66 and stop valve #70) include a first valve (stop valve #66) in the supply path (inlet pipe #28), a second valve (stop valve #70) in the return path (exhaust pipe #32), and the first drawback apparatus (suction mean #36) is coupled in the supply path (inlet pipe #28) (refer to Bernard Fig shown above).
Bernard or Harrington does not disclose a third valve in the first electrode coolant path
Brown discloses putting valves (check valves #140 and #142) in all of the electrode coolant path (lines #135) (refer to Brown Fig 4 shown below).

    PNG
    media_image2.png
    568
    836
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include putting valves in all of the electrode coolant path, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)

Regarding claim 4, the modification of Bernard and Harrington discloses substantially all the features as set forth in claim 1, Bernard further discloses the three or more valves  (pilot distributors #58, stop valve #66 and stop valve #70) include a third valve (stop valve #66) in the supply path (inlet pipe #28) or the return path (exhaust pipe #32), and wherein the first drawback apparatus (suction mean #36) being coupled in the supply path (inlet pipe #28) (refer to Bernard Fig shown above in claim 1).
Bernard or Harrington does not disclose a first valve in the first electrode coolant path, a second valve in the second electrode coolant path.
Brown discloses a first valve (Check valve #140) in the first electrode coolant path lines #135), a second valve (the other check valve #140) in the second electrode coolant path (the other lines #135) (refer to Brown Fig 4 shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include a first valve in the first electrode coolant path, a second valve in the second electrode coolant path, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”).

Regarding claim 5, the modification of Bernard, Harrington and Brown discloses substantially all the features as set forth in claim 4, Bernard further discloses the third valve (stop valve #66) is coupled in the supply path (refer to Bernard Fig shown above in claim 1).
Bernard or Harrington does not disclose the first valve is coupled in the first return-side segment, the second valve is coupled in the second return-side segment.
Brown discloses the first valve (check valve #142) is coupled in the first return-side segment (line #135 return side), the second valve (the other check valve #142) is coupled in the second return-side segment (the other line #135 return side) (refer to Brown Fig 4 shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include wherein the first valve is coupled in the first return-side segment, the second valve is coupled in the second return-side segment, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”).

Regarding claim 6, the modification of Bernard, Harrington and Brown discloses substantially all the features as set forth in claim 5, Bernard further discloses wherein the first drawback apparatus (suction mean #36) is coupled in the supply path (inlet pipe #28) (refer to Bernard Fig shown above in claim 1).

Regarding claim 7, the modification of Bernard, Harrington and Brown discloses substantially all the features as set forth in claim 4, Bernard further discloses wherein the third valve (stop valve #70) is coupled in the return path (exhaust pipe #32) (Refer to Bernard Fig shown above in claim 1).
Bernard or Harrington does not disclose the first valve is coupled in the first supply-side segment, the second valve is coupled in the second supply-side segment.
Brown discloses putting valves (check valves #140 and #142) in all of the electrode coolant path (lines #135) (refer to Brown Fig 4 shown above in claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include putting valves in all of the electrode coolant path, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)

Claims 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (EP1669154A1 previously cited), in view of Harrington et al (US8820351 previously cited), further in view of Brown et al (US6359249B1 previously cited), and further in view of Ijichi et al (US20040195534A1 previously cited).
Regarding claim 8, the modification of Bernard, Harrington and Brown discloses substantially all the features as set forth in claim 7, Bernard or Harrington does not disclose the first drawback apparatus is coupled in the return path, the first return-side segment, or the second return-side segment. 
Brown further discloses valves (Check valve #140) in return path (return side of line #135), the first return-side segment (#135), or the second return-side segment (the other #135).
Ijichi discloses a valve (diaphragm valve #100) that has suck-back function, and also have suck-back chamber (refer to Ijichi Fig 5 and 6 shown below). 

    PNG
    media_image3.png
    877
    480
    media_image3.png
    Greyscale

	Ijichi does not clearly or explicitly disclose wherein the first drawback apparatus is coupled in the return path, the first return-side segment, or the second return-side segment, however, Ijichi’’s teaching show that any valve can be a pullback apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bernard’s method to include valves in return path, the first return-side segment, or the second return-side segment, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all the valves in modified Bernard’s method to utilize valves that have pullback function on all valves, as taught by Ijichi, in order to prevent dripping of liquid from any opening when the supply of the liquid is stopped (refer to Ijichi Paragraph 0004, line 10-12: “a diaphragm valve provided with a suck-back function has been proposed to prevent dripping of the chemical solution from a nozzle tip when supply of the chemical solution is stopped”).

	Regarding claim 10, the modification of Bernard and Harrington discloses substantially all the features as set forth in claim 1, Bernard or Harrington does not disclose the three or more valves include a first valve in the first supply-side segment, a second valve in the first return-side segment, a third valve in the second supply-side segment, and a fourth valve in the second return-side segment, and wherein the suction force is generated by the first drawback apparatus and a second drawback apparatus, the first drawback apparatus being coupled in the first electrode coolant path, and the second drawback apparatus being coupled in the second electrode coolant path.
	Brown discloses the three or more valves (refer to Brown Fig. 4 above in claim 2) include a first valve (check valve #142) in the first supply-side segment (#135 supply-side), a second valve (check valve #140) in the first return-side segment (#135 return side), a third valve (the other check valve #142) in the second supply-side segment (the other line #135 supply-side), and a fourth valve (the other check valve #142) in the second return-side segment (the other line #135 return side), 
Ijichi discloses a valve (diaphragm valve #100) that has suck-back function, and also have suck-back chamber (refer to Ijichi Fig 5 and 6 shown above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard’s method include the three or more valves a first valve in the first supply-side segment, a second valve in the first return-side segment, a third valve in the second supply-side segment, and a fourth valve in the second return-side segment, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all the valves in modified Bernard’s method to valves that have pullback function, as taught by Ijichi, in order to prevent dripping of liquid from any opening when the supply of the liquid is stopped (refer to Ijichi Paragraph 0004, line 10-12: “a diaphragm valve provided with a suck-back function has been proposed to prevent dripping of the chemical solution from a nozzle tip when supply of the chemical solution is stopped”), such that the method wherein the three or more valves 

	Regarding claim 11, the modification of Bernard and Harrington discloses substantially all the features as set forth in claim 10, Bernard or Harrington does not disclose the first drawback apparatus is coupled in the first supply-side segment between the first welding electrode and the first valve, and the second drawback apparatus is coupled in the first return-side segment between the first welding electrode and the second valve, and further comprising a third drawback apparatus coupled in the second supply-side segment between the second welding electrode and the third valve, and a fourth drawback apparatus coupled in the second return-side segment between the second welding electrode and a fourth valve.
	Brown discloses the first drawback apparatus (Check valve #140) is coupled in the first supply-side segment (#135 supply side) between the first welding electrode (electrode gap #24) and the first valve (Check valve #140), and the second drawback apparatus (#142) is coupled in the first return-side segment (#135 return side) between the first welding electrode (#24) and the second valve (check valve #142), and further comprising a third drawback apparatus (the other #142) coupled in the second supply-side segment (the other line #135 supply side) between the second welding electrode (#26) and the third valve (the other check valve #140), and a fourth drawback apparatus (the other check valve #140) coupled in the second return-side segment (the other line #135 return side) between the second welding electrode (#26) and the fourth valve (the other check valve #140) (refer to Brown’s figure show above).
Ijichi discloses a valve (diaphragm valve #100) that has suck-back function, and also have suck-back chamber (refer to Ijichi Fig 5 and 6 shown below). 

    PNG
    media_image4.png
    458
    609
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    439
    487
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard’s method include the first drawback apparatus is coupled in the first supply-side segment between the first welding electrode and the first valve, and the second drawback apparatus is coupled in the first return-side segment between the first welding electrode and the second valve, and further comprising a third drawback apparatus coupled in the second supply-side segment between the second welding electrode and the third valve, and a fourth drawback apparatus  coupled in the second return-side segment between the second welding electrode and the fourth valve, as taught by Brown, in order to provide control to the movement of the coolant (refer to Brown Column 4 line 23-38, “The line containing the coolant includes various pathways and check valves to control the movement of the coolant as it removes heat from hot components and dissipates that heat”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all the valves in the modified Bernard’s method to valves that have pullback function, as taught by Ijichi, in order to prevent dripping of liquid from any opening when the supply of the liquid is stopped (refer to Ijichi Paragraph 0004, line 10-12: “a diaphragm valve provided with a suck-back function has been proposed to prevent dripping of the chemical solution from a nozzle tip when supply of the chemical solution is stopped”).

Regarding claim 12, the modification of Bernard, Harrington, Brown and Ijichi discloses substantially all the features as set forth in claim 10, Bernard further discloses wherein a volume of the liquid coolant that may be drawn into the first refer to Bernard paragraph 0008, “a feature of the invention lies in the mode of cooperation of the suction means and the cooling duct of the clamp which allows to extract at least a portion of the heat transfer fluid contained in the cooling duct which is wish to remove the electrode”). 
Bernard further discloses a cross-sectional area of at least one of the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the first welding electrode (electrode holder #18 ) or second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the second welding electrode (electrode holder #20) (it is noted that Bernard’s electrode coolant paths have a cross-sectional area adjacent to respective welding electrode inherently). 
Bernard, Harrington, Brown or Ijichi does not disclose the cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is sufficiently small to allow surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus.
Harrington further discloses utilizing the coolant’s surface tension would prevent the coolant from leaking out of the smaller diameter hole/ports (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernard’s method with the teaching of utilizing the coolant’s surface tension and the diameter size of hole/port to prevent refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8 and 10-12 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of Patent No. 11173566.
Present applicant 17/006,046
Copending application 16/780539
1. A method for cooling a plurality of welding electrodes on a welding apparatus, the method comprising: allowing a liquid coolant to flow through a supply path to a first electrode coolant path to cool a first welding electrode and to a second electrode coolant path to cool a second welding electrode, the first electrode coolant path having a first supply-side segment between the supply path and the first welding electrode, the first electrode coolant path having a first return-side segment between the first welding electrode and a return path, the second electrode coolant path having a second supply-side segment between the 

2. The method of claim 1, wherein the three or more valves include a first valve in the supply path, a second valve in the return path, and a third valve in the first electrode coolant path, and wherein the suction force is generated by a first drawback apparatus, the first drawback apparatus being coupled in the supply path, the return path, the first electrode coolant path, or the second electrode coolant path.



5. The method of claim 4, wherein the first valve is coupled in the first return-side segment, the second valve is coupled in the second return-side segment, and the third valve is coupled in the supply path.

6. The method of claim 5, wherein the first drawback apparatus is coupled in the supply path, the first supply-side segment, or the second supply-side segment.

7. The method of claim 4, wherein the first valve is coupled in the first supply-side segment, the second valve is coupled in the second supply-side segment, and the third valve is coupled in the return path.

8. The method of claim 7, wherein the first drawback apparatus is coupled in the return path, the first return-side segment, or the second return-side segment.

9. The method of claim 4, wherein a volume of the liquid coolant that may be drawn into the first drawback apparatus is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path, and a cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is configured to allow liquid surface tension of the liquid coolant to 

10. The method of claim 1, wherein the three or more valves include a first valve in the first supply-side segment, a second valve in the first return-side segment, a third valve in the second supply-side segment, and a fourth valve in the second return-side segment, and wherein the suction force is generated by a first drawback apparatus and a second drawback apparatus, the first drawback apparatus being coupled in the first electrode coolant path, and the second drawback apparatus being coupled in the second electrode coolant path.

11. The method of claim 1, wherein the first drawback apparatus is coupled in the first supply-side segment between the first welding electrode and the first valve, and the second drawback apparatus is coupled in the first return-side segment between the first welding electrode and the second valve, and further comprising a third drawback apparatus coupled in the second supply-side segment between the second welding electrode and the third valve, and a fourth drawback apparatus coupled in the second return-side segment between the second welding electrode and a fourth valve.

12. The method of claim 10, wherein a volume of the liquid coolant that may be drawn into the first drawback apparatus is less than a total volume of coolant in the first electrode coolant path, and a cross-sectional area of the first electrode coolant path adjacent the first welding electrode is configured to allow liquid surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus.
.

2. The method of claim 1 wherein the second coolant drawback apparatus includes a chamber defining available space for coolant.

3. The method of claim 2, wherein the exerting the stored suction force includes increasing the available space for the coolant in the chamber to draw coolant from the supply path into the available space in the chamber.

4. The method of claim 3, wherein the second coolant drawback apparatus includes a piston or bellows to increase the available space in the chamber.

5. The method of claim 1, wherein the first electrode coolant drawback apparatus includes a chamber defining available space for coolant.

6. The method of claim 5, wherein the available space in the chamber is reduced by a transfer of coolant from the first electrode coolant drawback apparatus to the second e coolant drawback apparatus through the exerting the stored suction force from the second coolant drawback apparatus.

7. The method of claim 6, wherein the first electrode coolant drawback apparatus includes a piston or bellows biased to increase available space for the coolant in the chamber when the spring is relaxed, and is configured to reduce the available space by movement of the piston or bellows by a discharge of coolant caused by the suction force created by the second coolant drawback apparatus, whereby the spring is energized and the suction force 

8. The method of claim I, wherein the energizing the spring causes the electrode inlet valve to stop or reduce the flow of coolant through the electrode path.

9. The method of claim 1, wherein the electrode outlet valve is a non-return check valve.


Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on September 21th 2021 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on September 21th 2021 that overcame the Rejection 112b in the previous office action.
The applicant’s amendment filed on September 21th 2021 raise new issue of Claim Objection.

Response to Argument
Applicant's arguments filed September 21th 2021 have been fully considered but they are not persuasive as the following reasons:

The applicants argue: “…Neither Bernard nor Nicewonger describes a drawback apparatus coupled to a coolant path, wherein the drawback apparatus includes a particular volume and coolant path includes a particular cross section to cooperatively prevent liquid escape from a gap in an electrode. For at least the above reasons, Applicant respectfully requests that the rejection of claim 1 be withdrawn…”,“…Like Bernard and Nicewonger, Brown fails to disclose "generating a suction force by a first drawback apparatus sufficient to draw at least a portion of the liquid coolant away from a gap formed when the one of the first welding electrode or the second welding electrode has at least partially detached, wherein a volume of the liquid coolant that may be drawn into the first drawback apparatus is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path, and a cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is configured to allow liquid surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus", as recited in claim 1 as amended. Like Bernard and Nicewonger, Brown does not describe a drawback apparatus coupled to a coolant path, wherein the drawback apparatus includes a particular volume and coolant path includes a particular cross section to cooperatively prevent liquid escape from a gap in an electrode…”, “…Like Bernard, Nicewonger, Brown and Harrington, Ijichi fails to disclose "generating a suction force by a first drawback apparatus sufficient to draw at least a portion of the liquid coolant away from a gap formed when the one of the first welding electrode or the second welding electrode has at least partially detached, wherein a volume of the liquid coolant that may be drawn into the first drawback apparatus is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path, and a cross-sectional area of at least one of the first electrode coolant path adjacent the first welding electrode or second electrode coolant path adjacent the second welding electrode is configured to allow liquid surface tension of the liquid coolant to prevent escape of the liquid coolant that is not drawn into the first drawback apparatus", as recited in claim 1 as amended. Like Bernard, Nicewonger, Brown and Harrington, Ijichi does not describe a drawback apparatus coupled to a coolant path, wherein the drawback apparatus includes a particular volume and coolant path includes a particular cross section to cooperatively prevent liquid escape from a gap in an electrode…”, “…None of Bernard, Nicewonger, Brown, Harrington or Ijichi describes a drawback apparatus coupled to a coolant path, wherein the drawback apparatus includes a particular volume and coolant path includes a particular cross section to cooperatively prevent liquid escape from a gap in an electrode…” (summarized) in the Remark.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is expressed that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case: 
Bernard only discloses “…a generation of a suction force (refer to Bernard reference of “vacuum” in paragraph 0009, and the vacuum generated by double chamber cylinder #36) by a first drawback apparatus (double chamber cylinder #36) sufficient to draw at least a portion of the liquid coolant (refer to Bernard reference of “heat transfer fluid” in paragraph 0004) away from a gap (refer to Bernard reference of “opening” in paragraph 0005) formed when the one of the first welding electrode or the second welding electrode (electrode holder #18 or #20) has at least partially detached (refer to Bernard paragraph 0007 for utilizing the “suction force” to prevent leak of fluid), wherein a volume (double chamber cylinder #36’s volume) of the liquid coolant that may be drawn into the first drawback apparatus (double chamber cylinder #36) is less than a total volume of coolant in at least one of the first electrode coolant path or second electrode coolant path (refer to Bernard paragraph 0008, “a feature of the invention lies in the mode of cooperation of the suction means and the cooling duct of the clamp which allows to extract at least a portion of the heat transfer fluid contained in the cooling duct which is wish to remove the electrode”), and a cross-sectional area of at least one of the first electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the first welding electrode (electrode holder #18 ) or second electrode coolant path (inlet upstream portion one of the #26 and downstream outlet portion #30) adjacent the second welding electrode (electrode holder #20) (it is noted that Bernard’s electrode coolant paths have a cross-sectional area adjacent to respective welding electrode inherently)…”
and Harrington only discloses “…utilizing the coolant’s surface tension and the diameter size of hole/port to prevent escape of the liquid coolant that is not in the electrode coolant paths (refer to Harrington column 4 line 52-54, “the coolant's surface tension would prevent the coolant from leaking out of the smaller diameter holes/ports”) (it is noted that Harrington’s teaching indicated the configuration of  “smaller diameter” in holes/ports enable the coolant’s surface tension to prevent leakage)…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 30 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763